 444DECISIONS OF NATIONAL LABOR RELATIONS BOARD-Monday had he not had a more pressing problem-namely,the telegram from theUnion.The comprehensive brief submitted by Respondent Counsel Young stating thatthe burden is on the General Counsel to prove rather than the Employer to disprove.the presence of an antiunion motivation for discharging an employee(particularly.as set forth therein-pages 43 through 58), expresses my concept of this phase ofthe case.The General Counsel failed to carry this burden.In view of the entirerecord and all of the circumstances in this case,it is the opinion of the TrialExaminer that Scrima was discharged,and properly so, for cause.Accordingly, itwill be recommended that the count in the complaint alleging discriminatory dis-charge under Section 8(a) (3) be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in con-nection with the operations of the Respondent described in section I above, have aclose,intimate,and substantial relation to trade, traffic,and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices within themeaning of the Act by acts of interference,restraint,and coercion,itwill be recom-mended that it cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.CONCLUSIONS OF LAW1.The Respondent is engaged in.commerce within the meaning of Section 2(6)and (7) of the Act.2.Sign-Pictorial&DisplayUnion,Local 230,Brotherhood of Painters, Dec-orators&Paperhangersof America, AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.3.By interfering with, restraining,and coercing its employees in the exercise ofrights guaranteed in Section7 of the Act,the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Worth Manufacturing CompanyandInternational Molders andFoundry Workers Union of North America, AFL-CIO.CasesNos. 16-CA-1403 and 16-RC-2730.November 17, 1961DECISION AND ORDEROn May 5,1961, Trial Examiner Max M. Goldman issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and is engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.He further found that the Respondent had notengaged in certain other unfair labor practices alleged in the com-plaint and recommended that such allegations be dismissed, and thatthe Respondent had not engaged in conduct affecting the results of134 NLRB No. 40 WORTH MANUFACTURING COMPANY445the election of August 26, 1960, and that such objection be overruled.'Thereafter the Respondent and the General Counsel filed exceptionsto the Intermediate Report and the General Counsel filed a supportingbrief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following additions andmodifications.The Trial Examiner found,inter alia,that the Respondent did notviolate Section 8 (a) (3) and (1) of the Act by laying off certain em-ployees on June 2 and 10, 1960, or by terminating certain employeeson June 28, 1960, on the ground that the General Counsel had failedto show that such actions were illegally motivated.We agree withthe Trial Examiner, and the record supports his finding, that the'layoffs and terminations were based on economic considerations causedby a decline in the Respondent's business.However, we find that Re-spondent nevertheless violated Section 8(a) (1) of the Act at the timeof the second layoff on June 10, 1960. On that occasion, Barnes, Re-spondent's president, told the employees that the work was slack andthat there would be recalls if the work picked up; that in the pastslack periods he had borrowed money to build inventories and keepthe plant going but under the existing conditions he would not stickhis neck out any longer, and that it seemed that the employees did notappreciate his efforts.The above statement is not, in and of itself, sufficient to overcomethe evidence of economic justification for the accompanying layoffs.and terminations.However, in view of the fact that it was made at a,time when the employees and the Employer were aware of the Union's.organizational activity, and that the layoffs immediately followed onthe heels of the announcement, we find that by such statement the,Respondent interfered with, restrained, and coerced its employees in'the exercise of the rights guaranteed in Section 7, thereby violatingSection 8 (a) (1) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)Sof the National Labor Relations Act, as amended, the National LaboriAs no exceptions were takento the TrialExaminer's recommendationthat the Peti,-tioner's objection to the election be overruled,we adopt his recommendation,pro forma.. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board hereby orders that the Respondent, Worth Manu-facturing Company, Fort Worth, Texas, its officers, agents, successors,.and assigns, shall:1.Cease and desist from :(a)Discouragingmembership in InternationalMolders andFoundry Workers Union of North America, AFL-CIO, or any otherlabor organization of its employees, by canceling wage increases or inany other manner discriminating against its employees in regard totheir hire or tenure of employment or any term or condition ofemployment.(b) Interfering with, restraining, or coercing its employees in theexerciseof the rights guaranteed in Section 7 of the Act by engagingin the conduct set forth in the section of the Intermediate Report en-titled"The conclusions"and in this Decision.(c) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of their right to self-organization, to form, join, or assist a labor organization, includingthe above-named labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities, except to the ex-tent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make whole R. J. Eakin and James Hill by payment to themof an amount equivalent to the wage increases they would have re-ceived but for the discrimination against them.(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amounts of backpay dueunder the terms of this Order.(c)Post at its plant at Fort Worth, Texas, copies of the notice at-tached hereto marked "Appendix." 2Copies of said notice, to befurnished by the Regional Director for the Sixteenth Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to its employees are customarily2In the event that this Order is enforced by a Decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Older " WORTH MANUFACTURING COMPANY447posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for the Sixteenth Region, in writ-ing, within 10 days from the date of this Order, what steps have beentaken to comply herewith.IT IS FURTHER ORDERED that the objection to the election, filed inCase No. 16-RC-2730, be, and it hereby is, overruled.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, us amended, we hereby notify our employees that :WE WILL NOT discourage membership in International Moldersand Foundry Workers Union of North America, AFL-CIO, orin any other labor organization of our employees, by cancelingwage increases, or in any other manner discriminating againstthem in regard to their hire or tenure of employment, or any termor condition of employment.WE WILL NOT (1) question our employees us to union activities,(2) threaten to shut down the plant rather than deal with a union,and (3) threaten employees with reprisals if a union is successfulin organizing the plant.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right to self-organization, to form, join, or assist International Molders andFoundry Workers Union of North America, AFL-CIO, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted ac-tivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL immediately make whole R. J. Eakin and James Hillfor the wage increase they lost by reason of our discriminationagainst them.All our employees are free to become or remain, or to refrain frombecoming or remaining, members of any labor organization, includingInternational Molders and Foundry Workers Union of North Amer- 448DECISIONSOF NATIONALLABOR RELATIONS BOARDica,AFL-CIO, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a con-dition of employment,as authorized in Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Actof 1959.WORTH MANUFACTURING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint proceeding against Worth Manufacturing Company, herein alsocalled the Respondentor the Company,involves Section 8(a) (1) and (3)allegations,and was initiated by InternationalMolders and Foundry Workers Union of NorthAmerica, AFL-CIO, hereinalso calledthe Charging Party orthe Union.This pro-ceeding was consolidated at the hearingwith theabove-entitled representation pro-ceeding pursuant to a Board orderdated October 31, 1960,which directedthat theTrial Examinermake findings of fact and recommendations concerning issues asto conduct affecting the results of an election raised in the representation proceeding.The hearing was conducted on November1and 2,1960, at Fort Worth,Texas.Only theRespondentfiled a brief.Upon the entire record inthe case, andfrom his observation of the witnesses,the Trial Examinermakes thefollowing.FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, a Texas corporation,is engagedat Fort Worth,Texas, in themanufacture of aluminum fence castingsand related products.During the past 12months,whichis a representativeperiod, the Respondent shipped productsto pointsoutsidethe State valuedin excessof $50,000, and purchasedraw materials whichhave been shipped to the Respondentfrom points outside the Statevalued in excessof $50,000. It is found that theRespondent is engaged in commerce within themeaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalMolders and Foundry Workers Union of North America, AFL-CIO,is a labororganizationwithin themeaningof the Act.III.THE UNFAIR LABOR PRACTICESA. The issuesThe issues presented are whether the Company engaged in specified acts andconduct in violation of Section 8(a) (1), discriminated against certain employees bylayoffs, discharges,and cancellation of wage increases and paid vacations in violationof Section 8(a) (3) of the Act, and engaged-in certain conduct affecting the results ofan election conducted on August 26, 1960.B. The eventsThe Company is a family owned corporation with W.R. Barnes as president andprincipal stockholder.George Larkins is the plant foreman and reports directly toBarnes.Larkins has direct supervision over the production,maintenance,and ship-ping employeesThe complement of employees in the last few years numbered from6 to 45.Larkins makes effective recommendations to Barnes concerning the hire anddischarge of employees and issues orders and directions to employees.DonaldRoberts is vice president of the Company and Barnes'son-in-law.Roberts is pri- WORTH MANUFACTURING COMPANY449marily concerned withsales,customer relations, and expediting the shipping, andordinarily has no responsibility in connection with the employees.During a periodwhen Larkins was in the hospital due to a heart attack, Roberts took Larkins' place.Contrary to the Company's position, it is found that as Roberts is an officer of thecorporation and has acted for Larkins in his absence, that the Company is responsiblefor Roberts' conduct.On May 19, 1960, the Company received a letter from the Union dated May 18,in which the Union declared that it represented a majority of the Company's em-ployees, requested recognition, and stated that it was on that day filing a representa-tion petition with the Board's Regional Office at Fort Worth.About this timeemployee Don Flory, understanding that the Union's petition was about to be filed,told Larkins, his father-in-law, that the men were trying to get a union at the plant.Larkins stated to Flory that Barnes would not have a union at his plant and thatFlory had better get out and find another job.On May 19, the day the Company received the Union's letter referred to above,Roberts telephoned employee Brogden after work at home,Roberts asked Brogdenin this conversation whether he knew anything about the Union. Brogden repliedthat he thought the Union would go over and Roberts declared to Brogden that hewould be sorry.'Barnes had been out of town on a business trip beginning about Saturday, May 14,and returned late in the evening of Thursday, May 19.When Barnes returned totown he telephoned Larkins that night and instructed Larkins to post a notice at theplant, the next day, Friday, May 20, announcing the suspension of paid vacations.Larkins posted a notice the next day in accordance with Barnes' instructions.Priorto leaving on this trip Barnes had told Larkins that the employees could take vaca-tions a few at a time ifthey were caught up on their work.When Barnes appeared atthe plant on May 20, an office employee handed Barnes the Union's letter datedMay 18, in which it sought recognition.A few days after Barnes returned from his business trip, according to Larkins'admissions,Barnestold Larkins that he had canceled a pay raise he had intended togive employees R. J. Eakin and James Hill. Barnes testified that while he hadbeen on the business trip he had come to the conclusion that the business outlookwas bad and that he had to cut costs wherever possible. Barnes, however, also testi-fied that when he came back from the trip and discovered what he had at theplant everyone lost raises and that no individual had been named .2Without beingable to fix the point of time, Hill testified credibly that Roberts had stated thatBarnes had heard about the Union and dropped the pay raise.After the notice canceling the vacations had been posted, employee Bobby Rey-nolds had conversations with Roberts, Larkins, and Barnes. In these conversationsRoberts stated that the Company would never go union as it would close the plantbefore doing so and that the men would only be hurting themselves; Larkins statedthat the plant would never go union; and Barnes stated in Larkins' presence that he,Barnes, would close the gates before he let the plant go union .3On May 23, the Company received the Union's letter, dated May 20, listing 21 ofthe Respondent's employees it stated were members of the Union and requestingthat their rights under the Act be protected.On June 2, the plant shut down and allthe employees were laid off.Barnes told the employees the layoff was due toeconomicreasonsand that the men would be recalled as soon as they were needed.BeginningJune 6some of the employees returned to work.On June 10 there wasi Roberts admitted that on theoccasion ofthe Company's receiving the letter from theUnion that he had had substantially the conversation-reported above with Brogden butdenied statingtoBrogden that Brogden would be sorry.Upon the basis of the TrialExaminer'sobservation of the witnesses, Brogden's testimony is credited and Roberts'denial is not creditedRoberts'denials willhereafter not be set forth2Barnes' testimony reads:Q. (By Mr SEARS ) Do yourecallany time having a conversation with Mr Larkins'A When I came back off my trip, I came through there I hadin my mind goingup (sic] several people that needed raises when I came hackWhen I discoveredwhat I had up there, everybody lost raises. Business wouldn't justtfy itThere wasno individual specified3These findings are basedupon Reynolds'testimony whom the Trial Examiner regardsas a credible witnessLarkins and Barnes denied making the above statements andLarkins also corroborated BarnesAs the Trial Examiner does not view Larkins andBarnes as credible witnesses,their denialsare not credited and will not hereafter be setforth630849-62-vol. 134--30 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDanother layoff of the Company's employees.On this occasion Barnes told the menthat the work was slack at the time and that there would be recalls if the workpicked up.Barnes further stated that in the past slack periods he had borrowedmoney to build inventories and kept the plant going but under the existing condi-tionshe would not stick his neck out any longer, and that it seemed that the em-ployees did not appreciate his efforts. In a conversation with Hill and in thepresence of employee Hamilton, Roberts stated that if it had not been for theUnion no one would have been laid off.About June 13, the Company resumed production with a complement of 13 men,about half the number of men it had employed in May. On June 28, the Companysent letters to 10 of its employees who had been laid off notifying them of theirtermination.C. The conclusions1. Interference, restraint, and coercionIt is found .that the Company engaged in interference, restraint, and coercion inviolation of Section 8(a) (1) of the Act by (1) Larkins' declaration to Flory thatBarnes would not have a union at his plant and Flory had better quit the Com-pany's employ, (2) Roberts' inquiry of Brogden as to union activitiesandRoberts'statement to Brogden that he would be sorry if the Union was successful in organiz-ing the plant, (3) Robert's threat to Reynolds that the Company would never gounion as it would shut down before doing so, and .(4) Larkins' declaration toReynolds that the plant would never go union.2.The discriminationThe defense to the allegations of discrimination by the layoffs of May 2 and 10,the termination of June 28, and the cancellation of certain wage increases and paidvacations is economic necessity.According to Barnes, while he was on the business trip during May 14 to 19, hecalled upon customers and found that they were price conscious, that one of hisoldest customers had purchased a competitor's castings at a lower cost than whatBarnes could produce the castings, and that a substantial customer, MontgomeryWard, still had 90 percent of the December 1959 order unsold and there was noexpectation of a 1960 order.Further, that he did not obtain any orders while on thetrip,and had determined that the usual seasonal upturn in April, May, and Junewas not materializing.A summary of the Company's records shows a reduction of employees from 24to 13 with the week ending June., 17, and that there was no increase thereafter inthe number of the Company's employees.The 1960 monthlysales records showthat a decline which started in April with a minor variation in August continuedduring the entire period and thereafter. It also appears that purchases of rawmaterials in 1960 were at a reduced average monthly rate beginning in May whencompared with the months thereafter.The Company's inventory at the end ofAugust 1960 was about half the amount it was a year earlier.When production was resumed by June 13, with 13 men, about half of the priorcomplement, men were selected for work so far as was practicable on a senioritybasis.Thereafter, except for recalling a man who had been terminated on March 28to replace an employee who had quit, the Company did not hire any employees.It does not appear that Barnes hired any employees for work at a new facility builtnear the plant involved, which new facility is expected to produce on an automatedbasis about 15 high volume castings which can no longer be produced competitivelyat the plant involved.The Company as found above, interfered with, restrained, and coerced its em-ployees by, among other methods, threatening to shut down the plant rather thanhave a union. It has also been found that when Barnes discovered that he had aunion at the plant he explained that everyone lost raises; that Roberts reported toHill that Barnes had heard about the Union and had dropped the pay raise, and ifit had not been for the Union no one would have been laid off; that Barnes declaredtoReynolds that he would close the gate before he would let the plant go union;and Barnes stated to employees,at the time of the June 10 layoff that it seemed thatthe employees did not appreciate his past efforts in borrowing money to keep theplant going during slack periods by building inventory, but that under existing condi-tions he wasnot goingto undertake that risk.It thus appears that the considerations-the declarations of an intent to dis-criminate as against the exploitation of a declining economic situation as it arose-are closely balanced. In view of these circumstances of close balance, the TrialExaminer is of the opimon that the General Counsel has not sustained his burden WM. T. BURNS INTERNATIONAL DETECTIVE AGENCY, INC. 451in establishing that the layoffs and the terminations were illegally motivated and itwill be recommended that the complaint be dismissed in these respects.As it does not appear that Barnes had knowledge of the Union at the time heordered a notice posited canceling the vacations, it will be recommended that thisallegation be dismissed as well.In view of Barnes' admission that after he returned from his trip he discoveredwhat he had at the plant and that everyone lost raises, it is found as alleged thatthe Company violated Section 8 (a) (3) of the Act by denying pay raises to Eakinand Hill because of the self-organization of the employees.3.The conduct affecting the results of the electionUnder a Board order in Case No. 16-RC-2730,dated October 31,1960, the TrialExaminer was directed to resolve issues raised by a certain objection to conductaffecting results of an election held August26, bymaking findings of fact andrecommendations as to,the disposition of the issues raised relating to conduct allegedto have been engaged in by Roberts and Larkins a few days prior to the election.As no evidence was introduced as to Larkins'and Roberts'conduct at the timesinvolved,it is recommended that this objection be overruled.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent as set forth in section III, above, occurring inconnectionwith the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYIthaving been found that the Respondent engaged in unfair labor practices inviolation of Section 8 (a) (1) and (3) of the Act, it will be recommended that theRespondent cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.InternationalMolders and Foundry Workers Union of North America, AFL-CIO, is a labor organization within the meaning of the Act.2.By discriminating in regard to pay raises as to R. J. Eakin and James Hill,thereby discouraging membership in the Union, the Respondent engaged in unfairlabor practices within the meaning of Section 8(a) (3) and (1) of the Act.3.By engaging in the conduct set forth in section C, 1, the 'Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.5.The Respondent has not discriminated regarding vacations, layoffs, or dis-charges as alleged.6.The Respondent has not engaged in conduct affecting the results of the electionof August 26, 1960.[Recommendations omitted from publication. ]The William J. Burns International DetectiveAgency,Inc.andIndependent Union of Plant Protection Employees.Case No.RC-11296.No'venaber 17, 1961DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert E. Harding, hearing134 NLRB No. 36.